Citation Nr: 1703619	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus (DM), currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling prior to April 22, 2008, and 20 percent after.

5.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, rated as 10 percent disabling prior to April 22, 2008, and 20 percent after.

6.  Entitlement to an evaluation in excess of 10 percent for psychophysiological bowel disturbance with probable gastric retention, hyperacidity, and hiatal hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1964 to January 1968 and from September 1974 to September 1976. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the benefits sought on appeal. 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned.

In an October 2014 decision, the Board increased the Veteran's disability evaluation for his service-connected PTSD from 50 to 70 percent and also granted a total disability evaluation based upon individual unemployability due to service-connected disabilities.  The Board also remanded the issues listed on the title page of this decision for further development.  

In an April 2015 rating determination, the RO implemented the Board's decision as it related to the increased evaluation for PTSD and the TDIU and assigned effective dates of April 16, 2009 for both.  

The Board notes that the Veteran was represented by Christopher Loiacono, who filed a VA Form 21-22a in March 2010 and an additional VA Form 21-22a with fee agreement in December 2012.  There were no other power of attorney forms received subsequent to this time.  Thus, Mr. Loiacono remained as the Veteran's representative until August 31, 2015, at which time he submitted a letter indicating that he had spoken to the Veteran and that the Veteran wished to withdraw all pending claims, and to update the record accordingly.  He further indicated that he was withdrawing as the Veteran's appointed representative in any and all claims pending before VA and that any future correspondence should be forwarded to the Veteran's mailing address.  


FINDING OF FACT

In an August 2015 written statement, the Veteran's then representative, indicated that he had spoken to the Veteran and that the Veteran wished to withdraw all of his pending claims and to update the records accordingly.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to an increased rating for DM, currently rated as 20 percent disabling; entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling; entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling; entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling prior to April 22, 2008, and 20 percent after; entitlement to an increased rating for peripheral neuropathy of the right upper extremity, rated as 10 percent disabling prior to April 22, 2008, and 20 percent after; and entitlement to an evaluation in excess of 10 percent for psychophysiological bowel disturbance with probable gastric retention, hyperacidity, and hiatal hernia, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues of Entitlement to Higher Evaluations for DM, Peripheral Neuropathy of the Left Lower Extremity, Peripheral Neuropathy of the Right Lower Extremity, Peripheral Neuropathy of the Left Upper Extremity, Peripheral Neuropathy of the Right Upper Extremity, and Psychophysiological Bowel Disturbance with Probable Gastric Retention, Hyperacidity, and Hiatal Hernia.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran's then representative, in an August 2015 written statement, indicated that he had spoken to the Veteran and that the Veteran wished to withdraw all of his pending claims and to update the records accordingly.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of entitlement to an increased rating for DM, currently rated as 20 percent disabling; entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling; entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling; entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling prior to April 22, 2008, and 20 percent after; entitlement to an increased rating for peripheral neuropathy of the right upper extremity, rated as 10 percent disabling prior to April 22, 2008, and 20 percent after; and entitlement to an evaluation in excess of 10 percent for psychophysiological bowel disturbance with probable gastric retention, hyperacidity, and hiatal hernia.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal, as to the issue of entitlement to an increased rating for DM, currently rated as 20 percent disabling, is dismissed.

The appeal, as to the issue of entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling, is dismissed.

The appeal, as to the issue of entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling, is dismissed.

The appeal, as to the issue of entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling prior to April 22, 2008, and 20 percent after, is dismissed.

The appeal, as to the issue of entitlement to an increased rating for peripheral neuropathy of the right upper extremity, rated as 10 percent disabling prior to April 22, 2008, and 20 percent after, is dismissed.

The appeal, as to the issue of entitlement to an evaluation in excess of 10 percent for psychophysiological bowel disturbance with probable gastric retention, hyperacidity, and hiatal hernia, is dismissed.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


